Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 1 of 15 PageID 476




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CAROL DANIEL,

      Plaintiff,

v.                                            Case No. 8:19-CV-02978-T-02SPF
CONCORD ADVICE, LLC., MICHAEL
LUXENBERG, SPEEDY SERVICING,
INC. and CLARITY SERVICES INC.,

     Defendants.
__________________________________/

               ORDER DENYING THE MOTION TO DISMISS

      This matter is before the Court on Defendants Concord Advice, LLC and

Michael Luxenberg’s Motion to Dismiss. Dkt. 32. Plaintiff, Carol Daniel, filed a

response. Dkt. 40. Defendants filed a reply. Dkt. 43. With the benefit of full

briefing the Court denies in part and defers in part the Motion to Dismiss.

                                 BACKGROUND

      The Court discussed the factual background of this case at length in its prior

order dated April 6, 2020. Dkt. 44. As such, the Court will only briefly review the

facts as alleged by Plaintiff.
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 2 of 15 PageID 477




       Plaintiff alleges that on September 1, 2017, Defendant Speedy Servicing1

requested a credit bureau report from Clarity 2 regarding Plaintiff without having a

loan application or request from Plaintiff. Dkt. 19 ¶ 236. Plaintiff alleges that this

inquiry was done without her knowledge or permission in violation of the Fair

Credit Reporting Act (“FCRA”). Plaintiff alleges that Defendant Michael

Luxenberg, owner of Defendant Concord Advice, LLC, is the de facto owner of

Speedy Servicing and is responsible for its conduct. Dkt. 19 ¶¶ 18–23. Defendant

Luxenberg argues that these allegations are false and that neither he nor Concord

are responsible for pulling credit reports, they merely provide IT and consulting

services to Speedy. Dkt. 32 at 2.

                                   LEGAL STANDARD

       A motion to dismiss because the plaintiff lacks standing is an attack on the

district court’s subject matter jurisdiction and is brought pursuant to Rule 12(b)(1).

Doe v. Pryor, 344 F.3d 1282, 1284 (11th Cir. 2003). When defendants make a

facial attack on subject matter jurisdiction the plaintiff receives similar safeguards

to a challenge under Rule 12(b)(6). McElmurray v. Consol. Gov’t of Augusta-

Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007) (citation omitted).


1
  Plaintiff alleges that the proper name of Defendant is Speedy Servicing Inc. Defendants
contests this. For the sake of clarity in this Order this Defendant will be referred to as Speedy
Servicing or Speedy.
2
  A notice of settlement and a 60-day order for Defendant Clarity were filed on January 7, 2020.
Dkts. 12 & 13.
                                                2
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 3 of 15 PageID 478




“Accordingly, the court must consider the allegations in the plaintiff's complaint as

true.” Id. (internal quotation omitted).

      Under a motion to dismiss for lack of personal jurisdiction, plaintiffs have

“the burden of establishing a prima facie case of personal jurisdiction over a

nonresident defendant.” Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d

1264, 1268–69 (11th Cir. 2002) (citation omitted). When “the defendant submits

affidavits to the contrary, the burden traditionally shifts back to the plaintiff to

produce evidence supporting jurisdiction unless those affidavits contain only

conclusory assertions that the defendant is not subject to jurisdiction.” Id. at 1269

(citation omitted). “Where the plaintiff’s complaint and supporting evidence

conflict with the defendant’s affidavits, the court must construe all reasonable

inferences in favor of the plaintiff.” Id. (citation omitted).

      To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6) motion,

the Court accepts all factual allegations in the complaint as true and construes them

in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,

1284 (11th Cir. 2008) (citation omitted). Courts should limit their “consideration to

the well-pleaded factual allegations, documents central to or referenced in the




                                            3
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 4 of 15 PageID 479




complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004) (citations omitted).

                                     DISCUSSION

        Defendants moved to dismiss Plaintiff’s Amended Complaint on three

grounds. First, that Plaintiff lacks standing to bring this FCRA claim. Second, that

this Court lacks jurisdiction over the Defendants. Third, that Plaintiff has failed to

sufficiently allege a claim under the FCRA. Each of these will be addressed in

turn.

   1) Standing

        Defendants argue that the Plaintiff lacks standing to bring this FCRA claim

because she has not alleged a concrete and particularized injury. Dkt. 32 at 14.

Defendants argue that under the Supreme Court precedent in Spokeo, Plaintiff has

failed to allege the constitutional minimum to obtain standing. Id. at 15; Spokeo,

Inc. v. Robins, 136 S. Ct. 1540 (2016)

        To begin, plaintiffs have the burden of proving that they have Article III

standing. Spokeo, 136 S. Ct. at 1547. To do that, plaintiffs must allege sufficient

facts to establish that they “(1) suffered an injury in fact, (2) that is fairly traceable

to the challenged conduct of the defendant, and (3) that is likely to be redressed by

a favorable judicial decision.” Id. (citation omitted). “[A]t the pleading stage,

[plaintiffs] must ‘clearly ... allege facts demonstrating’ each element.” Id. (quoting


                                            4
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 5 of 15 PageID 480




Warth v. Seldin, 422 U.S. 490, 518 (1975)). “To establish injury in fact, [Plaintiff]

must show that [she] suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Id. at 1548 (citation omitted). Under a facial attack to standing, as

here, the allegations of the complaint must be accepted as true. See McElmurray,

501 F.3d at 1251 (“[T]he plaintiff is left with the safeguards similar to those

retained when a Rule 12(b)(6) motion to dismiss for failure to state a claim is

raised.”).

       Plaintiff bases her case on allegations the Speedy Servicing made a ‘hard’

credit inquiry about her credit information without her authorization and without a

permissible purpose. Dkt. 19 at 33–34. Defendants argue that this is not a

particularized or concrete injury. Dkt. 32 at 14. The Court disagrees.

       “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal

and individual way.’” Spokeo, 136 S. Ct. at 1548. The Plaintiff was personally

affected because it was her information that was allegedly requested without her

authorization and it was her credit report that contained the allegedly improper

‘hard’ inquiry. This is a sufficiently particularized injury under Spokeo. Id.

       In Spokeo, the Supreme Court determined that while an injury does not have

to be tangible to be concrete, a “bare procedural violation” of the FCRA is

insufficient to confer standing. Id. at 1549–50. Instead, to determine whether an


                                            5
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 6 of 15 PageID 481




injury is sufficiently concrete to confer standing, the court must “consider whether

[the] alleged intangible harm has a close relationship to a harm that has

traditionally been regarded as providing a basis for a lawsuit in English or

American courts,” and determine whether Congress has elevated the intangible

harm to the status of a legally cognizable injury. Id. at 1549.

      The alleged harm here is sufficiently concrete to confer Article III standing.

Plaintiff alleges that the ‘hard’ inquiry becomes part of her credit report, which is

provided to other lenders, and lowers her credit score. Dkt. 19 ¶ 238. This lower

credit score could result in her being denied a loan from another lender or having

to pay a higher interest rate. The Eleventh Circuit has recognized that such

economic harm is “a quintessential injury in fact.” Pinson v. JPMorgan Chase

Bank, N.A., 942 F.3d 1200, 1207 (11th Cir. 2019). The Eleventh Circuit has also

recognized that reporting inaccurate information about a plaintiff’s credit is closely

related “to the harm caused by publication of defamatory information” which is

itself a concrete injury. Id. At this stage the Court accepts the allegations in a

plaintiff’s complaint as true, as such Ms. Daniel’s has adequately alleged a

sufficient injury in fact to confer standing.

      Even if Plaintiff has failed to sufficiently plead economic harm as a concrete

injury, multiple courts, including the Middle District of Florida, have held that a

violation of the FCRA’s prohibition against using or obtaining consumer reports


                                           6
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 7 of 15 PageID 482




for an impermissible purpose is not the sort of “bare procedural violation”

discussed in Spokeo. See, e.g., Marcus Forbes v. Concord Advice, LLC et al., No.

8:19-cv-02980-VMC-CPT, Dkt. 73 at 11 (M.D. Fla. Apr. 21, 2020); Nayab v.

Capital One Bank (USA), N.A., 942 F.3d 480, 492–93 (9th Cir. 2019); Heagerty v.

Equifax Info. Servs., LLC, No. 1:18-cv-1233-CAP, 2020 WL 1315712, at *5–6

(N.D. Ga. Mar. 19, 2020); Blumenfeld v. Regions Bank, 374 F. Supp. 3d 1165,

1168–69 (N.D. Ala. 2019). Instead, the FCRA conferred a substantive right and an

allegation of infringement on that right is a concrete injury. Gause v. Med. Bus.

Consultants, Inc., 424 F. Supp. 3d 1175, 1197–98 (M.D. Fla. Dec. 12, 2019). Thus,

Plaintiff has sufficiently alleged an injury in fact, and she has Article III standing.

   2) Personal Jurisdiction

      Next, Defendants argue that Plaintiff’s claim should be dismissed for lack of

personal jurisdiction. Dkt. 32 at 7. Defendants argue that this Court has neither

general nor specific personal jurisdiction over Defendants. Id. at 7–12. Defendants

further argue that they do not possess minimum contacts with the forum and that

exercising jurisdiction over them would violate the traditional notions of fair play.

Id. at 12–13. In her response, Plaintiff argues that there is specific personal

jurisdiction over Defendants and that Defendants have the necessary minimum

contacts with the forum. Dkt. 40 at 14.




                                           7
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 8 of 15 PageID 483




      To establish personal jurisdiction over a non-resident defendant, the Court’s

inquiry is two-fold: “(1) whether personal jurisdiction exists over the nonresident

defendant . . . under Florida’s long-arm statute, and (2) if so, whether that exercise

of jurisdiction would violate the Due Process Clause of the Fourteenth Amendment

to the U.S. Constitution.” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,

1350 (11th Cir. 2013) (citation omitted); see Sun Bank, N.A. v. E.F. Hutton & Co.,

926 F.2d 1030, 1033 (11th Cir. 1991).

      The first step in this analysis is to determine whether Plaintiff has

sufficiently alleged a connection between Defendants Luxenberg and Concord and

Defendant Speedy. Without that alleged connection, Plaintiff could not tie

Defendants Luxenberg and Concord to the alleged FCRA violation and the Court

would lack personal jurisdiction over the Defendants. In her Amended Complaint

Plaintiff alleges that Defendant Luxenberg, either individually or as the owner of

Concord, is the true owner and controller of Defendant Speedy, making him

responsible for Speedy’s alleged FCRA violation by making a ‘hard’ credit

inquiry. Plaintiff argues that the complex series of different versions of Speedy

over the past decade is evidence that Speedy and its current owner are merely

strawmen with Defendant Luxenberg the de facto owner.

      Defendants dispute this claim and supplied two affidavits from Defendant

Luxenberg, which they claim discredit Plaintiff’s allegations. In Defendant


                                          8
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 9 of 15 PageID 484




Luxenberg’s first affidavit he denies any ownership or control of Speedy, and

states his actions on behalf of Speedy were made as a consultant. Dkt. 32-1 ¶¶ 8, 9,

11, 12, 17–20. In his second affidavit, Defendant Luxenberg repeats his assertions

that he is not the owner of Speedy and claims that he did not represent himself as

the owner of Speedy to Josephine Pereira. Dkt. 43-1 at 1–2

      Plaintiff responded by providing an affidavit of Josephine Pereira, who was

general counsel for XTP, who met with Defendant Luxenberg about XTP

processing credit and debt transactions for Rapital Capital. Dkt. 40 at 6–7. Speedy

brought a breach of contract claim against XTP in New York, which is how

Plaintiff initially connected Rapital Capital to Defendant Speedy. In the affidavit

Pereira states that she met with Defendant Luxenberg for approximately two hours

and that he “repeatedly referred to himself as the owner of Speedy and also

referred to Speedy as ‘his’ company.” Dkt. 40-1 at 31. Plaintiff further points to

Rosanna Caldarone’s affidavit where she states “Mr. Luxenberg, who represented

himself to be the owner of Speedy Servicing[.]” Dkt. 19-2 at 47. These affidavits

directly conflict with Defendant Luxenberg’s. Plaintiff also provided reports of

other individual’s credit reports where Speedy Servicing lists its location as 85

Eagle Rock Ave., East Hanover, NJ 07936, which is Concord’s address. Dkt. 40 at

7–8; Dkt 19-2 at 61; Dkt. 40-1 at 34. Further, Plaintiff argues that in its New York

litigation Speedy filed a contract in which the “proof of authorization for any


                                          9
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 10 of 15 PageID 485




 transaction [was] christy@concordadvice.com.” Dkt. 40 at 10 (emphasis in

 original); see Dkt 40-1 at 13.

       This issue ultimately involves the merits of the case. If Plaintiff’s allegations

 are true, the Court has jurisdiction, if not then the Court lacks jurisdiction. The

 Court finds that at this point in the litigation, Plaintiff has sufficiently alleged a

 connection between Defendants and Speedy Servicing to move forward. Thus,

 Speedy’s alleged actions can support personal jurisdiction over Defendants to

 continue onto discovery.

        Next, Defendants argue that cannot be reached by Florida’s long-arm

 statute. Dkt. 32 at 9. Under Florida’s long-arm statute, a nonresident submits to

 Florida’s specific jurisdiction by:

       1. Operating, conducting, engaging in, or carrying on a business or
       business venture in this state or having an office or agency in this state.
       2. Committing a tortious act within this state.
             ....
       6. Causing injury to persons or property within this state arising out of
       an act or omission by the defendant outside this state, if, at or about the
       time of the injury, either:
          a. The defendant was engaged in solicitation or service activities
          within this state; or
          b. Products, materials, or things processed, serviced, or
          manufactured by the defendant anywhere were used or consumed
          within this state in the ordinary course of commerce, trade, or use.
 Fla. Stat. § 48.193(1)(a)(1), (2), (6).

       Defendants argue that Plaintiff failed to allege that Defendants do business

 in Florida and that Defendant Luxenberg’s affidavit states that they do not conduct
                                             10
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 11 of 15 PageID 486




 business in Florida. But as established above, Defendants, through their alleged

 connection to Speedy Servicing, have conducted business in Florida by requesting

 Florida residents’ credit reports from Clarity, a Florida credit reporting agency. At

 this stage, “the court must construe all reasonable inferences in favor of the

 plaintiff.” Meier, 288 F.3d at 1269 (citation omitted). Thus, Plaintiff has

 established that Defendants fall under the Florida long-arm statute.

       Finally, the Court must determine whether “exercise of jurisdiction would

 violate the Due Process Clause of the Fourteenth Amendment to the U.S.

 Constitution.” Louis Vuitton, 736 F.3d at 1350 (citation omitted); see Ins. Corp. of

 Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702–03 (1982) (quoting

 Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). There is a three-part test

 to establish specific personal jurisdiction:

       (1) whether the plaintiff’s claims “arise out of or relate to” at least one
       of the defendant’s contacts with the forum; (2) whether the nonresident
       defendant “purposefully availed” himself of the privilege of conducting
       activities within the forum state, thus invoking the benefit of the forum
       state’s laws; and (3) whether the exercise of personal jurisdiction
       comports with “traditional notions of fair play and substantial justice.”

 Louis Vuitton, 736 F.3d at 1355. Numerous courts, including the this one, have

 held “that, in FCRA cases, a defendant’s accessing or requesting a plaintiff’s credit

 report is sufficient to confer personal jurisdiction over the defendant in the place

 where the plaintiff lives and was injured by the defendant’s actions.” Marcus



                                           11
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 12 of 15 PageID 487




 Forbes v. Concord Advice, LLC et al., No. 8:19-cv-02980-VMC-CPT, Dkt. 73 at

 16–18 (M.D. Fla. Apr. 21, 2020) (see for list of cases with this holding).

       Plaintiff argues that Defendants created minimum contacts with the state by

 contacting a credit reporting agency located in Florida about a Florida consumer.

 Dkt. 40 at 14. Plaintiff alleges this violated the FCRA. Id. Further, Plaintiff argues

 that Defendants reach thousands of Florida residents to provide “illegally-high-

 interest loans.” Id. at 15. Plaintiff alleges that Defendants regularly pull credit

 reports for Florida consumers, as evidenced by the six related cases identified by

 Defendants. Id.

       “When there is a battle of affidavits placing different constructions on the

 facts, the court is inclined to give greater weight, in the context of a motion to

 dismiss, to the plaintiff’s version . . . , particularly when the jurisdictional

 questions are apparently intertwined with the merits of the case.” Nissim Corp. v.

 ClearPlay, Inc., 351 F. Supp. 2d 1343, 1346 (S.D. Fla. 2004) (quoting Delong

 Equip. Co. v. Wash. Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988)).

 Construing the allegations in favor of the Plaintiff, the Plaintiff’s claim necessarily

 arises out of the Defendants’ contacts with the forum, because it was the pulling of

 her credit report from a Florida agency that created her claim. Defendants argue

 that they were not involved in pulling Plaintiff’s credit report, which, if true, would

 mean this Court would lack jurisdiction.


                                             12
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 13 of 15 PageID 488




        “Where the jurisdictional issues are intertwined with the substantive merits,

 the jurisdictional issues should be referred to the merits, for it is impossible to

 decide one without the other.” Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 733

 (11th Cir. 1982) (internal quotation omitted); see TSM Tech. Mgmt., Inc. v.

 Benowitz, No. 6:14-CV-1061-ORL-41, 2015 WL 1311016, at *6 (M.D. Fla. Mar.

 24, 2015). The longstanding precedent is for cases where jurisdiction depends on

 the merits, to proceed forward with the merits, not to dismiss for lack of

 jurisdiction. See Bell v. Hood, 327 U.S. 678, 682 (1946); see also Bayshore TBI,

 Inc. v. MemberSelect Ins. Co., No. 8:19-CV-01281-MSSAAS, 2019 WL 6696245,

 at *2–3 (M.D. Fla. Dec. 4, 2019), Nissim Corp. v. ClearPlay, Inc., 351 F. Supp. 2d

 1343, 1346 (S.D. Fla. 2004). This is consistent with this Court’s recent holding in a

 factually similar case. See Marcus Forbes v. Concord Advice, LLC et al., No. 8:19-

 cv-02980-VMC-CPT, Dkt. 73 (M.D. Fla. Apr. 21, 2020).

       As the jurisdictional issues here are necessarily intertwined with the merits,

 the Court defers ruling on the jurisdictional determinations at this time. Defendants

 are free to raise these issues again at summary judgment or trial.

    3) Failure to State a Claim

       Finally, Defendants argue that Plaintiff failed to sufficiently allege that the

 Defendants “used or obtained the Plaintiff’s consumer report without a permissible

 purpose.” Dkt. 32 at 16. Defendants argue that Plaintiff only alleges that Speedy


                                            13
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 14 of 15 PageID 489




 requested and accessed a copy of her credit report without a permissible purpose

 and that she is impermissibly “lumping” Defendants in with Speedy to “impute

 liability[.]” Id. at 17.

        At this stage of the litigation, the Court must construe the well-pleaded

 allegations in the Amended Complaint as true. Defendants are correct in that the

 Amended Complaint alleges that it was Speedy, through Rapital Capital, who

 requested Plaintiff’s credit bureau report from Clarity without a permissible

 purpose in violation of the FCRA. Dkt 19 at 33–34. But Plaintiff also alleged that

 “Speedy’s request was made at the direction of Luxenberg or pursuant to policies

 put in place by him.” Id. at 34.

        Plaintiff supports this with allegations of an extensive history of

 Luxenberg’s activities and involvement both in the lending industry and with

 Speedy Servicing. Dkt. 19 at 4–12, 16–18, 26–30. This long running relationship

 between Luxemburg and Speedy was further confirmed in Luxenberg’s affidavit.

 Dkt. 32-1 ¶¶ 8, 9, 11, 14, 17–20, 26, 28, 31. Speedy also referred the Court to

 Luxenberg’s affidavit to explain Speedy’s prior ownership and operations. Dkt. 31

 at 6. Thus, viewing these allegations under the 12(b)(6) standard for a motion to

 dismiss, Plaintiff sufficiently alleged a claim.




                                           14
Case 8:19-cv-02978-WFJ-SPF Document 45 Filed 05/06/20 Page 15 of 15 PageID 490




                                  CONCLUSION

       For the reasons stated above the Court denies in part and defers in part

 Defendants’ motion to dismiss. Dkt. 32. The Court denies the Defendants’ motion

 on standing and Rule 12(b)(6) grounds and defers regarding personal jurisdiction.

 Concord Advice and Luxenberg are directed to file their answer to the Amended

 Complaint, Dkt. 19, within 14 days of the date of this Order. Full discovery and

 case progress should proceed.

       DONE AND ORDERED at Tampa, Florida, on May 6, 2020.



                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

 COPIES FURNISHED TO:
 Counsel of Record




                                         15
